Howe, J.
Suit for State tax on capital and real estate. Defendant pleaded a general denial, an exemption from taxation under the banking laws of 1853 and 1855, and an exemption of its capital as being nearly all composed of bonds not taxable.
First — The free hanking laws which, according to the decision in — An. p. — •, inhibit tbe imposition of a license, do not inhibit tbe imposition of a tax on capital; on the contrary, they especially provide for such a tax. Acts 1853, pp. 311, 335.
Second — The defendant, on the trial, offered to prove that a part of its capital consisted of bonds exempt by law from taxation. The court refused to receive the testimony, and the defendant excepted. The statement offered, and annexed to the bill of exceptions, showed that if the testimony had been received, the capital still liable to taxa*308tion would have amounted to $262,000, while the amount assessed was $300,000. The whole capital is $750,000. Prom this, it is claimed, must be deducted bonds not taxable, $398,000, and real estate already taxed, $90,000, which leaves the $262,000 above mentioned. The discrepancy is hardly so groat as to support the allegation of the answer “that nearly all its capital consists of bonds specially exempted from taxation.” Again, the item of $398,000 is composed of city bonds and Jackson Bailroad bonds. It may well be that the assessors estimated these at their real, and not their nominal value, and that their estimate was correct, and that there really was a balance of $300,000 of capital left subject by law to he taxed. The hill of exceptions does not inform us that the Item of $398,000 bonds is a statement of their real market value. It may bo their face value, and they may he worth less than par.
We do not think the court erred iu excluding the testimony. In New Orleans w. Lesseps, 11 An. 251, and State v. Southern Steamship Company, 13 An. 497, the rule seems to have been settled that one sued for taxes, when lie has made no effort in the way pointed out by law to correct the assessment, can not go behind it to show that-if is excessive, unless he show: First, some valid reason for not having made each effort; second, grave error to his prejudice; and third, its precise amount. No such showing is made in the ease at bar. On the contrary, the impression left by the record is that the assessment was correct. We see no error in the judgment in favor of plaintiff.
Judgment affirmed.